Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Posture: Non-final action
This is a reissue application filed on 01/29/2021 of US patent 10,759,864 Issued on Sep. 01, 2020. 
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Priority
US patent 10,759,864 was issued from US application 16/473,446 filed on Jun. 25, 2019, which is 371 of PCT/JP2017/046762, filed Dec. 26, 2017; Which claims priority to JP application 2016-252148, filed Dec. 26, 2016.
Claims
Claims 1-43 are present in the issued `864 patent. Claims 24-29 are amended by the amendment filed on 1/29/2021. Claims 1-43 are currently pending in this reissue application. 
Reissue Declaration
The reissue oath/declaration filed 01/29/2021 in this application is defective (see 37 CFR 1.175 and MPEP § 1414). 
The reissue declaration in this reissue application states that “Dependent claims 24-29 do not provide for proper antecedent basis.” However, the declaration fails to identify the specific claim language wherein lies the error. See MPEP 1414.II.C. 

Claims 1-43 are rejected as being based upon a defective reissue declaration filed under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.

The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17, 20-22 and 36-43 are rejected on the ground of nonstatutory double patenting 
as being unpatentable over claims 1-4, 6, 9, 13-26, 28-32, 43 and 45-47 of U.S. Patent No. 11,111,308. Although the claims at issue are not identical, they are not patentably distinct from each other. US Patent 11,111,308 is a continuation of the present `864 patent and anticipates the present claims.
	
Claim 1 recites an anti-human transferrin receptor antibody. Claim 1 of the reference `308 patent recites an anti-human transferrin receptor antibody comprising heavy chain variable region and light chain variable regions comprising the CDR sequences as in the present claim 1. Thus, claim 1 of the reference `308 anticipates the present claim 1.
Claim 2 recites light chain variable region amino acid sequence of an anti-human transferrin receptor antibody. Claim 6 of the reference `308 patent recites that the antibody comprises the light chain variable region having a sequence identity no lower than 90 % to the amino acid sequence of light chain variable region of SEQ ID NO: 17, SEQ ID NO: 18, SEQ ID NO: 19, SEQ ID NO: 20, SEQ ID NO: 21 or SEQ ID NO:22, which includes 100% of these sequences. Thus, claim 6 anticipates the present claim 2.
Claim 3 recites light chain amino acid sequence of an anti-human transferrin receptor antibody. Claim 10 of the reference `308 patent recites that the antibody comprises the light chain variable region having a sequence identity no lower than 90 % to the amino acid sequence of light chain of SEQ ID NO: 23, SEQ ID NO: 25, SEQ ID NO: 27 or SEQ ID NO:29, which includes 100% of these sequences. Thus, claim 10 anticipates the present claim 3.
Claim 4 recites that the anti-human transferrin receptor antibody is Fab antibody, F(ab`)2 antibody, or F(`ab) antibody. Claim 15 of the reference `308 recites that the antibody is Fab antibody, F(ab`)2 antibody, or F(`ab) antibody as in the present claim 4, thus anticipates claim 4.
Claim 5 recites framework 3 region of the heavy chain comprises amino acid sequence of SEQ ID NO: 64. Claim 2 of the reference `308 recites that the framework region 3 of the heavy chain comprises amino acid sequence of SEQ ID NO: 64 as in the present claim 5, thus anticipates claim 5.
Claim 6 recites heavy chain variable region comprises amino acid sequence of SEQ ID NO: 65. Claim 3 of the reference `308 recites that the heavy chain variable region comprises amino acid sequence of SEQ ID NO: 65 as in the present claim 6, thus anticipates claim 6.
Claim 7 recites the heavy chain comprises amino acid sequence of SEQ ID NO: 66 or SEQ ID NO: 68. Claim 4 of the reference `308 recites that the heavy chain comprises amino acid sequence of SEQ ID NO: 66 or SEQ ID NO: 68 as in the present claim 7, thus anticipates claim 7.
Claim 8 recites that the antibody has affinity to both the extracellular region of human transferrin and the extracellular region of monkey transferrin receptor. Claim 13 of the reference `308 recites that the antibody has affinity to both the extracellular region of human transferrin and the extracellular region of monkey transferrin receptor as in the present claim 8, thus anticipates claim 8.
Claim 9 recites that the dissociation constant of it complex with its extracellular region of human transferrin. Claim 14 of the reference `308 recites that the dissociation constant of it complex with its extracellular region of human transferrin as in the present claim 9, thus anticipates claim 9.
Claim 10 recites that the antibody is a single chain antibody. Claim 16 of the reference `308 recites that the antibody is a single chain antibody as in the present claim 10, thus anticipates claim 10.
Claim 11 recites that the light chain is linked via a linker sequence to the C-terminus of the heavy chain sequence. Claim 21 of the reference `308 recites that the light chain is linked via a linker sequence to the C-terminus of the heavy chain as in the present claim 11, thus anticipates claim 11.
Claim 12 recites that heavy chain and light chain are linked via a linker sequence. Claim 17 of the reference `308 recites that the light chain and heavy chain are linked via a linker sequence as in the present claim 12, thus anticipates claim 12.
Claim 13 recites that the heavy chain is linked via a linker sequence to the C-terminus of the light chain sequence. Claim 18 of the reference `308 recites that the heavy chain is linked via a linker sequence to the light chain on the C-terminal side of light chain as in the present claim 13, thus anticipates claim 13.
Claims 14 (depends from claim 12) and 15 recite the linker sequence. Claims 19 and 20 of the reference `308 recite that the linker sequences as in the present claims 14 and 15, and anticipate claims 14, 15.
Claim 16 recites a fusion protein. Claim 22 of the reference `308 recites a fusion protein comprising anti-human transferrin receptor antibody and a different protein (A) as in the present claim 16, thus anticipates claim 16.
Claim 17 recites that protein (A) is linked directly or via a linker to the C/N terminus of light chain. Claim 23 of the reference `308 recites that the protein A is linked directly or via a linker to the light chain C-terminal or N-terminal side of light chain as in claim 17, thus anticipates claim 17.
Claim 20 recites that protein (A) is linked via a linker to the light chain. Claim 24 of the reference `308 recites that the protein A is linked via a linker to the light C-terminal or N-terminal side of light chain as in claim 20, thus anticipates claim 20.
Claims 20 and 21 recite the linker sequence. Claims 25 and 26 of the reference `308 recite the linker sequences as in the present claims 21 and 22, and anticipate claims 21 and 22.
Claim 36 recites that the fusion protein comprises protein (A) linked to the C/N terminal side of the heavy chain of the antibody. Claim 28 of the reference `308 recites a fusion protein comprising anti-human transferrin receptor antibody and a different protein (A) as in the present claim 36, thus anticipates claim 36.
Claim 37 recites that the protein A is linked directly or via a linker to the heavy chain C-terminal or N-terminal side of heavy chain. Claim 29 of the reference `308 recites that the protein A is linked directly or via a linker to the heavy chain C-terminal or N-terminal side of heavy chain as in claim 37, thus anticipates claim 37.
Claim 37 recites that the protein A is linked via a linker to the heavy chain C-terminal or N-terminal side of heavy chain. Claim 30 of the reference `308 recites that the protein A is linked  via a linker to the heavy chain C-terminal or N-terminal side of heavy chain as in claim 38, thus anticipates claim 38.
Claims 39 and 40 recite the linker sequence. Claims 31 and 32 of the reference `308 recite the linker sequences as in the present claims 39 and 40, and anticipate claims 39 and 40.
Claim 41 recites the DNA sequence encoding the amino acid sequence of the anti-human transferrin antibody. Claim 45 of the reference `308 recites a DNA fragment encoding the anti-human transferrin receptor antibody as in claim 41, thus anticipates claim 41.
Claim 42 recites an expression vector comprising the DNA fragment encoding the anti-human transferrin receptor antibody. Claim 46 of the reference `308 recites an expression vector comprising the DNA fragment encoding the anti-human transferrin receptor antibody as in claim 42, thus anticipates claim 42.
Claim 43 recites a mammalian cell transformed with the expression vector. Claim 47 of the reference `308 recites a mammalian cell transformed with the expression vector as in claim 43, thus anticipates claim 43.

2.	Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 96, 101, 106 of copending Application No. 17/321,772 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. 

	Claim 1 recites an anti-human transferrin receptor antibody. The reference `772 application claim 96 (depends from independent claim 80) recites a pharmaceutical agent comprising an anti-human transferrin receptor antibody comprising heavy chain variable region of the antibody - a) CDR1 comprises amino acid sequence of SEQ ID NO: 62 or SEQ ID NO: 63; b) CDR2 comprises amino acid sequence of SEQ ID NO: 13 or SEQ ID NO: 14, and c) CDR3 comprises amino acid sequence of SEQ ID NO: 15 or SEQ ID NO: 16, and light chain variable region of the antibody – a) CDR1 comprises amino acid sequence of SEQ ID NO: 6 or SEQ ID NO: 67; b) CDR2 comprises amino acid sequence of SEQ ID NO: 8 or SEQ ID NO: 9 or the amino acid sequence Lys-Val-Ser, and c) CDR3 comprises amino acid sequence of SEQ ID NO: 10. The antibody of the reference claim 96 is identical to the present claim 1 and thus anticipates present claim 1.
Claim 2 recites amino acid sequence of the light chain variable region of the antibody. Claim 101 of the `772 application recites a pharmaceutical agent, wherein the light chain variable region of the antibody comprises the amino acid sequence of SEQ ID NO: 17, SEQ ID NO: 18, SEQ ID NO: 19, SEQ ID NO: 20, SEQ ID NO: 21 or SEQ ID NO: 22, as in the present claim 2. Thus, reference claim 101 anticipates the present claim 2.
Claim 3 recites amino acid sequence of the light chain of the antibody. Claim 106 of the `772 application recites a pharmaceutical agent, wherein the light chain of the antibody comprises the amino acid sequence of SEQ ID NO: 23, SEQ ID NO: 25, SEQ ID NO: 27 or SEQ ID NO: 29, as in the present claim 3. Thus, reference claim 101 anticipates the present claim 3.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 are provisionally rejected (obviousness) on the ground of nonstatutory double patenting as being unpatentable over claims 1, 22, 27 of copending Application No. 16/473,816 (reference application) in view of Trowbridge (Nature, Vol 294, 1981). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.

Claim 1 recites an anti-human transferrin receptor antibody. 
The `816 application claim 1 recites “a fusion protein of BDNF and an anti-human transferrin receptor antibody” comprising heavy chain CDR1 of amino acid sequence of SEQ ID NO: 66; heavy chain CDR2 of amino acid sequence of SEQ ID NO: 13; heavy chain CDR3 of amino acid sequence of SEQ ID NO: 15; light chain CDR1 of amino acid sequence of SEQ ID NO: 6; light chain CDR2 of amino acid sequence of SEQ ID NO: 8; light chain CDR3 of amino acid sequence of SEQ ID NO: 10. 

The fusion protein of the reference claim 1 includes an anti-human transferrin receptor antibody recited in the present claim 1. Trowbridge teaches that the anti-transferrin receptor antibody alone inhibits the growth of human melanoma cells in nude mice (abstract). Thus, it would have been obvious to a person skilled in the art at the time of the invention to separate the anti-human transferrin antibody from the fusion protein of the reference claim 1, and use the anti-human transferrin receptor antibody to inhibit growth of melanoma cells. 
Claim 2 recites light chain variable region amino acid sequence. The `816 application claim 22 recites a fusion protein comprising the light chain variable region amino acid sequence of SEQ ID NO: 18. It would have been obvious to separate the antibody comprising the light chain variable region from the fusion protein of the reference claim and use the anti-transferrin antibody as inhibitor of melanoma cells (see Trowbridge). 
Claim 3 recites light chain amino acid sequence of SEQ ID NO: 23. The `816 application claim 27 recites a fusion protein comprising the light chain variable region amino acid sequence of SEQ ID NO: 23. It would have been obvious to separate the antibody comprising the light chain amino acid sequence of SEQ ID NO: 23 from the fusion protein of the reference claim and use the anti-transferrin antibody as inhibitor of melanoma cells. 

4.	Claims 16 -17, 20-22, 30 and 36-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39-42 of copending Application No. 16/473816 in view of US 5,527,527 (Friden). 

	Claim 16 recites a fusion protein comprising an anti-human transferrin antibody and a different protein (A) in which the protein (A) linked to the light chain of the antibody. Claim 39 of the `816 application recites a fusion protein comprising the anti-human transferrin antibody and BDNF linked to the C-terminus or N-terminus of light chain or heavy chain of the antibody. The reference claim 39 anti-human transferrin antibody is identical to the anti-human transferrin antibody of the present claim 1, and differs by the protein (A) linked to the antibody. However, it was known in the prior art fusion protein comprising protein (A) linked to the anti-human transferrin antibody. Friden teaches anti-human transferrin receptor antibody conjugate (claim 4, col. 2:5-9; col.5:32-33; col.6:19-20, 27-29, 35-39) linked to a neuro pharmaceutical agent including nerve growth factors (NGF), brain derived neurotrophic factor (BDNF), CNTF, neurotrophins 3, 4 and 5, interferons and FGF (col.3:12-31), which are protein (A). Thus, a person skilled in the art at the time of the invention would have been motivated to substitute BDNF as protein (A) in the fusion protein of the reference claim 39 of the `816 application with a reasonable expectation of success because several different protein (A) were known to be fused to an anti-human transferrin antibody. Thus, claim 16 is obvious in view of the reference claim 39 and Friden.
	Claim 17 recites that the protein (A) is linked directly or via linker, to the light chain on the C-terminal side or N-terminal side of light chain. Claim 40 of the `816 application recites the BDNF is binds to the C-terminus or N-terminus of the light chain or heavy chain of the antibody directly or via a linker. Thus, claim 17 is obvious in view of the reference claim 40 and Friden.
	Claim 20 recites that protein (A) is linked via a linker to the N-terminal side or the C-terminal side of the light chain and is obvious since the reference claim 40 recites that the protein is bound to the light chain via a linker. 
	Claims 21 and 22 recite that the linker is a peptide and are obvious since the reference claim 41, 42 recite the same peptide linker as in the present claims 21 and 22.
Claim 30 recites that the fusion protein comprises protein (A) selected from NGF, CNTF, neurotrophin-3/4/5, FGF. The reference claim 39 recites a fusion protein comprising BDNF and anti-human transferrin antibody. Friden teaches anti-human transferrin receptor antibody conjugate (claim 4, col. 2:5-9; col.5:32-33; col.6:19-20, 27-29, 35-39) linked to a neuro pharmaceutical agent selected from nerve growth factors (NGF), brain derived neurotrophic factor (BDNF), CNTF, neurotrophins 3, 4 and 5, interferons and FGF (col.3:12-31). Thus, it would have been obvious to a person skilled in the art at the time of the invention to substitute BDNF in the fusion protein of reference claim 39 with other known proteins as disclosed in Friden with a reasonable expectation of success because several different protein (A) were known to be fused to an anti-human transferrin antibody. Thus, claim 30 is obvious in view of the reference claim 39 and Friden.
	Claim 36 recites a fusion protein of comprising a different protein (A) linked to the heavy chain of the anti-human transferrin antibody. Claim 39 of the `816 application recites a fusion protein comprising the anti-human transferrin antibody and BDNF linked to the C-terminus or N-terminus of light chain or heavy chain of the antibody. The reference claim 39 anti-human transferrin antibody is identical to the anti-human transferrin antibody of the present claim 1, and differs by the protein (A) linked to the antibody. However, it was known in the prior art fusion protein comprising protein (A) linked to the anti-human transferrin antibody. Friden teaches anti-human transferrin receptor antibody conjugate (claim 4, col. 2:5-9; col.5:32-33; col.6:19-20, 27-29, 35-39) linked to a neuro pharmaceutical agent including nerve growth factors (NGF), brain derived neurotrophic factor (BDNF), CNTF, neurotrophins 3, 4 and 5, interferons and FGF (col.3:12-31), which are protein (A). Thus, a person skilled in the art at the time of the invention would have been motivated to substitute BDNF as protein (A) in the fusion protein of the reference claim 39 of the `816 application with a reasonable expectation of success because several different protein (A) were known to be fused to an anti-human transferrin antibody. Thus, claim 36 is obvious in view of the reference claim 39 and Friden.
Claim 37 recites that protein (A) is linked directly or via a linker to the N-terminal side or the C-terminal side of the heavy chain. Claim 37 is obvious in view of the reference claim 40 and Friden, since claim 40 recites that the protein is bound to the light chain via a linker. 
Claim 38 recites that protein (A) is linked via a linker to the N-terminal side or the C-terminal side of the heavy chain. Claim 38 is obvious in view of the reference claim 40 and Friden, since claim 40 recites that the protein is bound to the heavy chain via a linker. 
Claims 39 and 40 recite that the linker is a peptide and are obvious since the reference claims 41, 42 recite the same peptide linker as in the present claims 39 and 40.
This is a provisional nonstatutory double patenting rejection.

					Conclusion
Claims 1-43 are rejected.

Ongoing Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which US Patent No. 10,759,864 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information, which is material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Padmashri Ponnaluri whose telephone number is (571)272-0809.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jean Witz can be reached on 571-272-0927.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

All correspondence relating to this Reissue proceeding should be directed to:

By EFS:	
Registered users may submit via the electronic filing system EFS-Web at
https://efs.uspto.gov/efile/myportal/efs-registered

By Mail to:
Attn: Mail Stop “Ex Parte Reexam”	
Central Reexamination Unit
Commissioner for Patents
P. O. Box 1450
Alexandria VA   22313-1450


Hand-Deliver any communications to:

Customer Service Window
Attn:  Central Reexamination Unit
Randolph Building, Lobby Level
401 Dulany Street
Alexandria, VA  22314


/Padmashri Ponnaluri/
Patent Reexamination Specialist
Central Reexam Unit 3991

/Sharon Turner/
Patent Reexamination Specialist
Central Reexam Unit 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexam Unit 3991